Citation Nr: 1114275	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  01-16 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension, with special monthly pension.  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran (Appellant or Claimant) served on active duty from January 1956 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.  Due to the Veteran's place of residence, subsequent development was performed by the RO in Waco, Texas.  

The Veteran requested a Board hearing to be held at the RO, but subsequently withdrew this Board hearing request, and requested a hearing at the RO before a Decision Review Officer (DRO).  A notation in the file indicates that the Veteran did not appear for the DRO hearing that was scheduled in January 2011.  
 

FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The basic eligibility requirements for non-service-connected disability pension benefits, including with special monthly pension, are not met. 38 U.S.C.A. §§ 101, 107(a), 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.314, 3.203, 3.351 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As will be explained below, the Veteran did not serve in a period of wartime as required to be eligible for a non-service-connected pension benefits.  Where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Non-service-connected Pension Benefits

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. 
§ 3.3(a)(3).

The sole question before the Board is whether the Veteran has established threshold eligibility for a non-service-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.314.  Here, the evidence shows that the Veteran's period of service was not during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2 (The "Korean Conflict" ended on January 31, 1955 and the "Vietnam Era" (for those veterans who did serve in that country) did not begin until August 5, 1964).  The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from January 1956 to January 1957.  

The Board finds that, as a matter of law, the Veteran did not serve during a period of war.  For this reason, because he does not meet the threshold statutory requirement for eligibility for nonservice-connected pension benefits, the appeal must be denied.  


ORDER

Non-service-connected pension, including with special monthly pension, is denied.  



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


